DISMISS; and Opinion Filed January 22, 2014.




                                          S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00092-CV

                                 JAMES L. DAHLEM, Appellant
                                            V.
                                  BRIAN METZGER, Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-13010

                               MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                 Opinion by Chief Justice Wright
        Appellant’s brief in this case is past due. By postcard dated April 17, 2013, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court

regarding the status of his brief.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE
130092F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JAMES L. DAHLEM, Appellant                         On Appeal from the 298th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00092-CV        V.                       Trial Court Cause No. DC-12-13010.
                                                   Opinion delivered by Chief Justice Wright.
BRIAN METZGER, Appellee                            Justices Lang-Miers and Brown
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee BRIAN METZGER recover his costs of this appeal from
appellant JAMES L. DAHLEM.


Judgment entered this 22nd day of January, 2014.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–